 In the Matter of HOLLAND REIGER DIVISIONOF APEX ELECTRIC Co.andUNITED ELECTRICAL,RADIO & MACHINE WORKERS OF AMERICACase No. R-581CERTIFICATION OF REPRESENTATIVESJuly 20,1938On March 24, 1938, the National LaborRelationsBoard,hereincalled the Board, issued a Decision and Direction of Election in theabove-entitledcase.'The Direction of Election directed that anelection by secret ballot be conducted within fifteen (15) days amongall personsemployed at the Sandusky, Ohio, plant of Holland-RiegerCorporation (Division of The Apex Electrical Manufacturing Com-pany), herein called the Company, during the pay-roll period endingDecember 1, 1937, as production and maintenance employees, includ-ing watchmen and shipping clerks, but excluding clerical, supervisory,and time-study employees, and those who had since quit or been dis-charged forcause, todetermine whether they desired to be repre-sented by Local No. 710, United Electrical, Radio and MachineWorkers of America, affiliated with the Committee for IndustrialOrganization,herein called the United, or by Lodge No. 1329, Inter-national Association of Machinists, affiliated with the American Fed-eration of Labor, herein called the I. A. M., for the purposes ofcollective bargaining, or by neither.On April 8, 1938, the Board issued an Amendment to Direction ofElection.'The Direction of Election, as amended, provided that anelection should be held at such time as the Board might in the futuredirect.-On June 15, 1938, the Board issued a Second Amendment to Direc-tion ofElection ,3herein called the Second Amendment, providingthat an election should be held within fifteen (15) days from the dateof the Second Amendment.On June 23, 1938, the I. A. M. requested the Board to withdraw itsname fromthe ballot.-16 N. L R. B. 15626 N. L. It. B 16217 N L. It. B 921.8 N. L. R. B., No. 49.4310 432NATIONAL LABOR RELATIONS BOARDOn June 28, 1938, the Board issued a Third Amendment to Direc-tion of Election,4 herein called the Third Amendment.The ThirdAmendment provided that an election should be held within twenty-five (25) days from the date of the Second Amendment, to determinewhether or not the eligible employees desired to be represented by theUnited, for the purposes of collective bargaining.An election by secret ballot was conducted on June 27, 1938, underthe direction and supervision of the Regional Director, among theeligible employees'of the Company.On June 29, 1938, the RegionalDirector, acting pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 1, as amended, issuedand duly served upon the parties an Intermediate Report upon theelection.No objections or exceptions to the Intermediate Reporthave been filed by any of the parties.As to the balloting and its results, the Regional Director reportedas follows :Total number of employees eligible___________________________ 329Total number of votes cast__________________________________ 233Total number of votes for Local No 710, United Electrical,Radio & Machine Workers of America______________________ 171Total number of votes against Local 710, United Electrical,Radio & Machine Workers of America_____________________62Total number of blank ballots_______________________________0Total number of void ballots________________________________0Total number of challenged votes____________________________0The election was held, it will be observed, on June 27, 1938, oneday prior to the issuance of the Third Amendment, which removedthe name of the I. A. M. from the ballot.However, the election wasconducted in conformance with the provisions set forth in the ThirdAmendment and with the request made by the I. A. M. on June 23.No objections or exceptions to the Intermediate Report have beenfiled by any of the parties. It is clear that none of the parties wasprejudiced by the election of June 27, and that the holding of anotherelection would be a needless formality.We shall, therefore, certifythe United on the basis of the results of the election.By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National LaborRelations Act, 49 Stat. 449, and pursuant to Article III, Sections 8and 9, of National Labor Relations Board Rules and Regulations-Series 1, as amended, -IT ISHEREBYCERTIFIED that Local No. 710, United Electrical, Radioand Machine Workers of America, affiliated with the Committee forIndustrial Organization, has been designated and selected by a ma-jority of the production and maintenance employees of Holland-47 N L R B. 921.t DECISION'S AND ORDERS433Rieger Corporation (Division of The Apex Electrical ManufacturingCompany), Sandusky, Ohio, including watchmen and shipping clerks,but excluding clerical, supervisory, and time-study employees, as theirrepresentative for the purposes of collective bargaining, and that,pursuant to Section 9 (a) of the Act, Local No. 710, United Electrical,Radio and Machine Workers of America, affiliated with the Commit-tee for Industrial Organization, is the exclusive representative of allsuch employees for the purposes of collective bargaining in respectto rates of pay, wages, hours of employment, and other conditions ofemployment.r4